DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitations “wherein the emission layer comprises a polycyclic compound comprising one electron donor and one electron acceptor, wherein the electron donor comprises an azaborine group and the electron acceptor comprises any one of a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a benzothiazole group, a benzoxazole group, a 1,3,.4-oxadiazole group, or a nitrogen-containing six-membered monocyclic ring, wherein when the electron acceptor includes benzothiazole group, benzoxazole group, or 1,3,4-oxadiazole group, the polycyclic compound includes only one azaborine group,  wherein when the nitrogen-containing six-membered monocyclic ring include a pyridine ring, the polycyclic compound includes two or more azaborine groups, and wherein the polycyclic compound comprises compound 21, 22, and 24 below

    PNG
    media_image1.png
    233
    322
    media_image1.png
    Greyscale
”.
However, while there is support in the Specification as originally filed to recite that the emitter layer comprises a polycyclic compound, including those compounds given by formulas 21, 22, 24, there is no support in the instant Specification as originally filed to recite that the polycyclic compound comprises compound 21, 22, and 24 as recited in the present claims.

Claim 14 recites the limitations “wherein the emission layer comprises a polycyclic compound comprising one electron donor and one electron acceptor, wherein the electron donor comprises an azaborine group and the electron acceptor comprises any one of a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a benzothiazole group, a benzoxazole group, a 1,3,.4-oxadiazole group, or a nitrogen-containing six-membered monocyclic ring, wherein when the electron acceptor includes benzothiazole group, benzoxazole group, or 1,3,4-oxadiazole group, the polycyclic compound includes only one azaborine group,  wherein when the nitrogen-containing six-membered monocyclic ring include a pyridine ring, the polycyclic compound includes two or more azaborine groups, and wherein the polycyclic compound comprises compound 21, 22, and 24 below

    PNG
    media_image1.png
    233
    322
    media_image1.png
    Greyscale
”.
However, while there is support in the Specification as originally filed to recite that the emitter layer comprises a polycyclic compound, including those compounds given by formulas 21, 22, 24, there is no support in the instant Specification as originally filed to recite that the polycyclic compound comprises compound 21, 22, and 24 as recited in the present claims.

Claim 16 recites the limitations “wherein the emission layer comprises a polycyclic compound comprising one electron donor and one electron acceptor, wherein the electron donor comprises an azaborine group and the electron acceptor comprises any one of a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a benzothiazole group, a benzoxazole group, a 1,3,.4-oxadiazole group, or a nitrogen-containing six-membered monocyclic ring, wherein when the electron acceptor includes benzothiazole group, benzoxazole group, or 1,3,4-oxadiazole group, the polycyclic compound includes only one azaborine group,  wherein when the nitrogen-containing six-membered monocyclic ring include a pyridine ring, the polycyclic compound includes two or more azaborine groups, and wherein the polycyclic compound comprises compound 21, 22, and 24 below

    PNG
    media_image1.png
    233
    322
    media_image1.png
    Greyscale
”.
However, while there is support in the Specification as originally filed to recite that the emitter layer comprises a polycyclic compound, including those compounds given by formulas 21, 22, 24, there is no support in the instant Specification as originally filed to recite that the polycyclic compound comprises compound 21, 22, and 24 as recited in the present claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “wherein the polycyclic compound comprises compound 21, 22, and 24” which renders the scope of the claim confusing given that it is unclear how a compound can comprise other compounds. That is, a compound is a single substance or molecule and not a composition and therefore, it is unclear how the polycyclic compound can comprise compounds 21, 22, and 24.
Claim 1 recites the limitation (a): “wherein the emission layer comprises a polycyclic compound comprising one electron donor and one electron acceptor, wherein the electron donor comprises an azaborine group and the electron acceptor comprises any one of a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a benzothiazole group, a benzoxazole group, a 1,3,.4-oxadiazole group, or a nitrogen-containing six-membered monocyclic ring, wherein when the electron acceptor includes benzothiazole group, benzoxazole group, or 1,3,4-oxadiazole group, the polycyclic compound includes only one azaborine group,  wherein when the nitrogen-containing six-membered monocyclic ring include a pyridine ring, the polycyclic compound includes two or more azaborine groups” as well as the limitation (b) “wherein the polycyclic compound comprises compound 21, 22, and 24 below

    PNG
    media_image1.png
    233
    322
    media_image1.png
    Greyscale
”.
which renders the scope of claim indefinite given that it is unclear if Applicants; intention is to claim that the light emitting layer comprises a first compound encompassed by (a) above and as well as the compound encompassed by (b) above, or if limitation (a) describes the compounds given by (b).

Claim 14 recites the limitation “wherein the polycyclic compound comprises compound 21, 22, and 24” which renders the scope of the claim confusing given that it is unclear how a compound can comprise other compounds. That is, a compound is a single substance or molecule and not a composition and therefore, it is unclear how the polycyclic compound can comprise compounds 21, 22, and 24.

Claim 14 recites the limitation (a): “wherein the emission layer comprises a polycyclic compound comprising one electron donor and one electron acceptor, wherein the electron donor comprises an azaborine group and the electron acceptor comprises any one of a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a benzothiazole group, a benzoxazole group, a 1,3,.4-oxadiazole group, or a nitrogen-containing six-membered monocyclic ring, wherein when the electron acceptor includes benzothiazole group, benzoxazole group, or 1,3,4-oxadiazole group, the polycyclic compound includes only one azaborine group,  wherein when the nitrogen-containing six-membered monocyclic ring include a pyridine ring, the polycyclic compound includes two or more azaborine groups” as well as the limitation (b) “wherein the polycyclic compound comprises compound 21, 22, and 24 below

    PNG
    media_image1.png
    233
    322
    media_image1.png
    Greyscale
”.
which renders the scope of claim indefinite given that it is unclear if Applicants; intention is to claim that the light emitting layer comprises a first compound encompassed by (a) above and as well as the compound encompassed by (b) above, or if limitation (a) describes the compounds given by (b).

Claim 16 recites the limitation “wherein the polycyclic compound comprises compound 21, 22, and 24” which renders the scope of the claim confusing given that it is unclear how a compound can comprise other compounds. That is, a compound is a single substance or molecule and not a composition and therefore, it is unclear how the polycyclic compound can comprise compounds 21, 22, and 24.

Claim 16 recites the limitation (a): “wherein the emission layer comprises a polycyclic compound comprising one electron donor and one electron acceptor, wherein the electron donor comprises an azaborine group and the electron acceptor comprises any one of a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a benzothiazole group, a benzoxazole group, a 1,3,.4-oxadiazole group, or a nitrogen-containing six-membered monocyclic ring, wherein when the electron acceptor includes benzothiazole group, benzoxazole group, or 1,3,4-oxadiazole group, the polycyclic compound includes only one azaborine group,  wherein when the nitrogen-containing six-membered monocyclic ring include a pyridine ring, the polycyclic compound includes two or more azaborine groups” as well as the limitation (b) “wherein the polycyclic compound comprises compound 21, 22, and 24 below

    PNG
    media_image1.png
    233
    322
    media_image1.png
    Greyscale
”.
which renders the scope of claim indefinite given that it is unclear if Applicants; intention is to claim that the light emitting layer comprises a first compound encompassed by (a) above and as well as the compound encompassed by (b) above, or if limitation (a) describes the compounds given by (b).

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767